  Case 17-40397        Doc 28     Filed 03/26/19 Entered 03/26/19 11:56:32             Desc Main
                                    Document     Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

IN RE:                                        *       CASE NO. 17-40397
SAMRA, AMANDA HOLLEMAN                        *
                                              *       CHAPTER 7 CONVERSION
       Debtor                                 *

                 CHAPTER 7 DEBTOR'S STATEMENT OF INTENTIONS

                                              1.

       I, AMANDA HOLLEMAN SAMRA, the Debtor, has filed a schedule of assets and

liabilities which includes consumer debts secured by property of the estate.

                                              2.

       My intentions with respect to the property of the estate which secures those consumer

debts is as follows:

       (a)      Property to be SURRENDERED (list property, creditor):

                NONE

       (b)      Property to be RETAINED: (list property, creditor, method of retention-
                reaffirm, redeem, etc.):

                2015 Nissan Altima - Regional Acceptance - Reaffirm

                                              3.

       I understand that Sec. 521(2)(b) of the Bankruptcy Code requires that I perform the above

stated intentions within 45 days of the filing of this statement with the court, or within any

extension of the 45 day period which the court may grant.

                                                      /s/Amanda Holleman Samra
                                                      AMANDA HOLLEMAN SAMRA
                                                      Debtor
